Citation Nr: 0634778	
Decision Date: 11/09/06    Archive Date: 11/27/06

DOCKET NO.  04-31 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1948 to April 
1952.  The veteran died on April [redacted], 2000.  The appellant is 
his surviving spouse.   

This matter comes before the Board of Veterans' Appeals 
(Board)on appeal from an August 2002 rating decision by the 
New York, New York, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied entitlement to service 
connection for the cause of the veteran's death.   

For the reasons expressed below, this appeal is being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  VA will notify the appellant when further 
action, on her part, is required. 


REMAND

At the time of his death, the veteran was service connected 
for residuals of a gunshot wound to the right hand, evaluated 
as 30 percent disabling; schizophrenic reaction, catatonic, 
in remission, evaluated as 10 percent disabling; and malaria, 
evaluated as 10 percent disabling.  He had no other service-
connected  disabilities.  

The appellant essentially claims that the veteran's service-
connected psychiatric disability caused him to mistrust 
doctors such that he would not seek medical treatment for 
later medical conditions, to include heart problems, until 
they became very serious.       

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or  
contributed substantially or materially to cause death.  The 
death of a veteran will be considered as having been due to a 
service-connected disability when the evidence establishes 
that such disability was either the principal or the 
contributory cause of death.  38 U.S.C.A. § 1310 (West 2002);  
38 C.F.R. §§ 3.303(a), 3.312 (2006). 

In this regard, the Board finds that a VA medical opinion 
should be obtained.  The examiner should review the veteran's 
claims file in its entirety and opine as to whether any of 
the veteran's service-connected disabilities, to specifically 
include his service-connected schizophrenic reaction, 
catatonic, in remission disability, played any role in his 
death.  The examiner should specifically opine as to whether 
any of the veteran's service-connected disabilities 
contributed substantially or materially to the cause of death 
and/or combined to cause death and/or aided or lent 
assistance to the production of death and/or was causally 
connected to the veteran's death.  The examiner should also 
opine as to whether the service-connected  disability caused 
debilitating effects and general impairment of heath to an 
extent that it rendered the veteran materially less capable 
of resisting the effects of his heart condition; whether 
there is a reasonable basis that any of the service-connected 
disabilities was of such severity as to have a material 
influence in accelerating death in the event that any of the 
service-connected disabilities were progressive or 
debilitating.

Prior to arranging for a VA medical opinion, the RO should 
obtain and associate with the claims file all outstanding 
medical records at the Brooklyn, New York VAMC from January 
1980 to April 2000.  The Board emphasizes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file. See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell 
v. Derwinski, 2 Vet. App. 611, 613 (1992).  The Board also 
points out that, under 38 C.F.R. § 3.159(b), efforts to 
obtain Federal records must continue until either the records 
are received, or notification is provided that further 
efforts to obtain such records would be futile. See 38 C.F.R. 
§ 3.159(c)(1).
An April [redacted], 2000 New York police report reflects that the 
veteran went into cardiac arrest at his residence and died.  
However, the Certificate of Death states that the immediate 
cause of the veteran's death was natural causes, with no 
etiology.  The veteran's death certificate does not indicate 
whether or not an autopsy was performed after his death.  If 
so, the autopsy report should be associated with the claims 
folder.  If not, it should be so noted in the claims folder. 

Finally, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the effective date 
of an award.  Here, the appellant was not provided with 
notice of the type of evidence necessary to establish an 
effective date for any award of compensation.  Hence, the RO 
should also take this opportunity to provide the appellant 
appropriate VCAA notification.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions: 

1.  The RO should send to the appellant 
and her representative a letter 
requesting that the appellant provide 
sufficient information, and if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the 
claim for service connection for the 
cause of the veteran's death.  The RO 
should also invite the appellant to 
submit all pertinent evidence in her 
possession, and explain the type of 
evidence that is her ultimate 
responsibility to submit. 

The RO should also ensure that its letter 
meets the requirements of the Court's 
recent decision in Dingess/Hartman (cited 
to above), as regards notice pertinent to 
the five elements of a claim for service 
connection, as appropriate.  

2.  The RO should obtain from the 
Brooklyn VAMC copies of all medical 
records from January 1980 to April 2000.  
In requesting these records, the RO 
should follow the current procedures of 
38 C.F.R. § 3.159(c) with respect to 
requesting records from Federal 
facilities.  All records/responses 
received should be associated with the 
claims file.

3.  The veteran's autopsy report, if 
there is one, should be associated with 
the claims folder.  If no autopsy was 
performed, written confirmation of that 
fact should be incorporated into the 
record.

4.  Thereafter, a VA medical opinion 
should be obtained.  The VA examiner 
should opine as to the following: 

a.  What caused the veteran's death.

b.  Whether it is at least as likely (50 
percent probability or more) as not that 
any of the veteran's service-connected 
disabilities played any role in the 
veteran's death.  In this respect, did 
the veteran's service-connected 
schizophrenic reaction disability cause 
the veteran's non service connected heart 
problems which the appellant alleges 
resulted in his death. 

c.  Whether it is at least as likely as 
not (50 percent probability or more) that 
any of the veteran's service-connected 
disabilities contributed substantially or 
materially to the cause of death and/or 
combined to cause death and/or aided or 
lent assistance to the production of 
death and/or was causally connected to 
the veteran's death. 

d.  Whether it is at least as likely as 
not (50 percent probability or more) that 
the veteran's service-connected 
schizophrenic reaction disability caused 
debilitating effects and general 
impairment of heath to an extent that it 
rendered the veteran materially less 
capable of resisting the effects of his  
heart problems. 

e.  Whether it is at least as likely as 
not (50 percent probability or more) that 
any of the veteran's service-connected 
disabilities, to specifically comment on 
the veteran's service-connected 
schizophrenic reaction disability, were 
of such severity as to have a material 
influence in accelerating death in the 
event that any of the service-connected 
disabilities were progressive or 
debilitating.

The complete rationale for all opinions 
expressed must be provided in a typed 
report.   

5.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim for 
service connection for the cause of the 
veteran's death.  
If the benefit sought on appeal remains 
denied, the RO should furnish to the 
appellant and her representative an 
appropriate SSOC that includes citation 
to all additional legal authority 
considered and clear reasons and bases 
for all determinations, and afford them 
the appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K.  OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

